PER CURIAM.
Because the appellant’s claims of ineffective assistance of trial counsel were facially insufficient, we affirm the order by which the trial court denied the appellant’s Florida Rule of Criminal Procedure 3.850 motion. We do so without prejudice to the appellant’s right to file a timely, facially sufficient motion. See Purcell v. State, 641 So.2d 514 (Fla. 1st DCA 1994); Freeman v. State, 589 So.2d 368 (Fla. 1st DCA 1991); Williams v. State, 561 So.2d 1349 (Fla. 1st DCA 1990).
MINER, ALLEN and WEBSTER, JJ., concur.